June 26, 2009


Mr. Ryan D. Clinton
Hankinson Levinger
750 North St. Paul Street, Suite 1800
Dallas, TX 75201
Mr. Gregory C. Douglass
Gregory C. Douglass, P.C.
4408 Spicewood Springs Rd.
Austin, TX 78759

RE:   Case Number:  06-1034
      Court of Appeals Number:  03-05-00510-CV
      Trial Court Number:  GN402579

Style:      THE STATE OF TEXAS AND THE TEXAS DEPARTMENT OF TRANSPORTATION
      v.
      GEORGE LUECK

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  The Motion to Dismiss is denied.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Diane O'Neal         |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |